20-1593
     Xiaojie v. Garland
                                                                                BIA
                                                                            Segal, IJ
                                                                        A205 979 908
                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 7th day of December, two thousand twenty-
 5   two.
 6
 7   PRESENT:
 8            RAYMOND J. LOHIER, JR.,
 9            MYRNA PÉREZ,
10            ALISON J. NATHAN,
11                 Circuit Judges.
12   _____________________________________
13
14   JIANG XIAOJIE, AKA XIOJIE JIANG,
15            Petitioner,
16
17                        v.                                  20-1593
18                                                            NAC
19   MERRICK B. GARLAND,
20   UNITED STATES ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                      Farah Loftus, Esq., Sherman Oaks,
25                                        CA.
26
27   FOR RESPONDENT:                      Bryan Boynton, Acting Assistant
28                                        Attorney General; Anthony C.
 1                                    Payne, Assistant Director, Judith
 2                                    R. O’Sullivan, Trial Attorney,
 3                                    Office of Immigration Litigation,
 4                                    United States Department of
 5                                    Justice, Washington, DC.

 6         UPON DUE CONSIDERATION of this petition for review of a

 7   Board of Immigration Appeals (“BIA”) decision, it is hereby

8    ORDERED, ADJUDGED, AND DECREED that the petition for review

9    is DENIED.

10         Petitioner Jiang Xiaojie, a native and citizen of the

11   People’s Republic of China, seeks review of an April 28, 2020,

12   decision of the BIA affirming a June 14, 2018, decision of an

13   Immigration Judge (“IJ”) denying his application for asylum,

14   withholding of removal, and protection under the Convention

15   Against Torture (“CAT”).         In re Jiang Xiaojie, No. A205 979

16   908 (B.I.A. Apr. 28, 2020), aff’g No. A205 979 908 (Immig.

17   Ct.   N.Y.   City   June   14,   2018).   We   assume   the    parties’

18   familiarity with the underlying facts and procedural history.

19         We have reviewed both the IJ’s and the BIA’s opinions

20   “for the sake of completeness.”             Wangchuck v. Dep’t of

21   Homeland Sec., 448 F.3d 524, 528 (2d Cir. 2006).              We review

22   adverse credibility determinations for substantial evidence,

23   see Hong Fei Gao v. Sessions, 891 F.3d 67, 76 (2d Cir. 2018),

                                         2
 1   and we treat the agency’s findings of fact as “conclusive

 2   unless   any   reasonable   adjudicator   would   be   compelled   to

 3   conclude to the contrary,” 8 U.S.C. § 1252(b)(4)(B).

 4       While we apply a deferential standard of review to an

 5   IJ’s credibility determination, “[w]e must assess whether the

 6   agency has provided specific, cogent reasons for the adverse

 7   credibility    finding   and   whether    those   reasons   bear   a

 8   legitimate nexus to the finding.”        Hong Fei Gao, 891 F.3d at

 9   77 (internal quotation marks and citation omitted).

10       “Considering the totality of the circumstances, and all

11   relevant facts, a trier of fact may base a credibility

12   determination on . . . the consistency between the applicant’s

13   or witness’s written and oral statements . . . the consistency

14   of such statements with other evidence of record . . . and

15   any inaccuracies or falsehoods in such statements, without

16   regard to whether an inconsistency, inaccuracy, or falsehood

17   goes to the heart of the applicant’s claim . . . .”         8 U.S.C.

18   § 1158(b)(1)(B)(iii).

19       Substantial evidence here supports the agency’s adverse

20   credibility determination.



                                      3
 1         The agency reasonably relied on inconsistencies related

 2   to the sole basis of Xiaojie’s claims, his alleged two-week

 3   detention for attending an underground Christian church.                  See

 4   8 U.S.C. § 1158(b)(1)(B)(iii).             Xiaojie’s and his sister’s

 5   testimony were inconsistent as to whether his sister visited

 6   him while he was detained, whether their mother visited him

 7   in detention, who told his sister he was detained, when she

 8   learned of that detention (before or after his release), who

9    told their mother to pay bond for his release, and whether

10   his   sister    knew   that   individual.        These      inconsistencies

11   provide substantial evidence for the adverse credibility

12   finding because they undermine Xiaojie’s claim that he was

13   detained, which is the sole basis for his claims for relief.

14   See Likai Gao v. Barr, 968 F.3d 137, 145 n.8 (2d Cir.

15   2020)(“[E]ven a single inconsistency might preclude an alien

16   from showing that an IJ was compelled to find him credible.

17   Multiple      inconsistencies      would    so      preclude    even     more

18   forcefully.”).     Xiaojie’s argument that the inconsistencies

19   are   minor    fails   because     the     agency    “may    rely   on    any

20   inconsistency”     where,     as   here,     “the     ‘totality     of    the

21   circumstances’ establishes that an asylum applicant is not

                                         4
 1   credible.”   Xiu Xia Lin v. Mukasey, 534 F.3d 162, 167 (2d

 2   Cir. 2008) (quoting 8 U.S.C. § 1158(b)(1)(B)(iii))).

 3       While CAT relief and withholding of removal may       be

4    available notwithstanding an adverse credibility ruling as to

 5   asylum, the adverse credibility determination is dispositive

 6   of asylum, withholding of removal, and CAT relief because all

 7   three claims were based on the same factual predicate.   See

8    Paul v. Gonzales, 444 F.3d 148, 156–57 (2d Cir. 2006).

 9       For the foregoing reasons, the petition for review is

10   DENIED.   All pending motions and applications are DENIED and

11   stays VACATED.

12                               FOR THE COURT:
13                               Catherine O’Hagan Wolfe,
14                               Clerk of Court




                                   5